Kupferman, J. P., (dissenting in part).
The jury having brought in a verdict of no negligence as against the defendant Zwicker, it cannot be said that “the failure of the lighting was at least in part responsible for the accident”. Therefore, that cannot be the basis for the conclusion by this court that “the accident occurred ‘in the course of the performance of this contract’ by Zwicker.”
Accordingly, I would reverse the trial court’s holding that Zwicker was responsible to indemnify the defendant Lefrak for the latter’s liability, however reduced, to the plaintiffs in this action.
I concur in the remainder of the court’s determination.
Sullivan, Carro and Lynch, JJ., concur with Silver-man, J.; Kupferman, J. P., dissents in part in an opinion.
Amended judgment, Supreme Court, New York County, entered on December 7, 1979, modified, on the law, to the extent that plaintiffs’ complaint is dismissed against defendant Zwicker; and, on the law and the facts, to the extent that defendant Lefrak is granted full indemnification for any liability it may suffer to plaintiffs as against defendant Zaretsky and as against defendant Zwicker, and that a new trial of plaintiffs’ action against defendant Lefrak is ordered on the issue of damages only, unless plaintiffs stipulate to reduce their verdicts respectively to $100,000 in favor of plaintiff Samuel Rosenbaum and $10,000 in favor of plaintiff Esther Rosenbaum (in each case plus interest and costs), in which event, the judgment on plaintiffs’ claim against Lefrak as modified is affirmed; and the judgment is otherwise affirmed, all without costs and without disbursements. The appeals from the original judgment entered on May 17, 1979 are dismissed, as being superseded by the resettled or amended judgment, without costs and without disbursements.